Beview, under article 78 of the Civil Practice Act, of respondent’s final determination, adopted June 20,' 1947, suspending petitioner’s license as a physiotherapist and registration for one year. The evidence established that petitioner knowingly aided and abetted one Dennis to practice physiotherapy while the latter was unlicensed to practice medicine generally or in the limited field. Physiotherapy in its general sense is “the treatment of disease by physical remedies rather than drugs ” and its practice is the practice of medicine in that limited field. (People V. Mari, 260 N. Y. 383, 385; People v. Dennis, 271 App. Div. 526.) Thus petitioner’s misconduct was properly determined as fraud and deceit in the practice of his profession, and the disciplining thereof was within the juris-. *1087diction of the respondent Board. (Education Law, former §§ 1250, 1264, 1265.) The determination should be confirmed and stay vacated. Determination confirmed and stay vacated, with $50 costs and disbursements to respondent. All concur.